Citation Nr: 1415882	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-21 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from December 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in White River Junction, Vermont, in September 2012 at which time additional evidence was submitted and, as reflected in the transcript of that hearing, initial RO consideration of that evidence was waived. 

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal anything pertinent to the present appeal, other than VA treatment (CAPRI) records which associated with Virtual VA when the statement of the case (SOC) was issued.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination on April 29, 2009, at the VA Medical Center in White River Junction, Vermont.  At that time a VA examiner, a board certified internal medicine physician and board eligible psychiatrist, extensively reviewed the Veteran's claim file and electronic clinical records.  It was noted that the Veteran was "extraordinarily hard to interview" and he was "not particularly cooperative."  His evaluation was one of the more difficult that the examiner had conducted while at White River Junction.  He was given every opportunity to answer questions and an attempt was made not to provoke him.  Nevertheless, the examiner stated that much of the data the Veteran provided was suspect.  He stated that he was upset over, and was focused on, his treatment by VA, including his now service-connected blindness of the left eye (rated 30 percent disabling, under 38 U.S.C. § 1151).  When asked about prior psychiatric examinations or hospitalizations, he became somewhat hostile and refused to answer.  He also spoke of life-threatening, severe, and dangerous weather conditions during his service in the Coast Guard.  It was repeatedly noted that the Veteran was tangential with respect to questions posed.  He described growing up in a challenging environment.  He declined to answer numerous questions.  The examiner opined that the Veteran's past VA medical treatment was not a valid stressor and it was opined that he did not communicate or endorse any signs or symptoms of PTSD related to his service-connected eye condition.  However, no opinion was rendered as to whether the Veteran's experiences during service, albeit only vaguely related by the Veteran, constituted a valid stressor.  The examiner expressly disagreed with the findings of psychometric testing done on March 19, 2008, as related to the Veteran's service-connected eye disorder.  

At the September 2012 travel Board hearing the Veteran also testified that during service, in 1979, he was on a ship that had to deploy secret satellite equipment but that immediately upon deploying the equipment the ship had been caught in a violent storm (referred to in some CAPRI records as a hurricane).  He had had to go out on the deck during this storm to secure vital equipment and, in doing so, he was in a life-threatening situation.  It was stated that he could not corroborate this stressor because the ship's logs could not be found.  

Also at that hearing the Veteran challenged the adequacy of the September 2012 VA psychiatric examination.  He stated that he had declined to answer questions about past psychiatric treatment because he felt that such information was "confidential."  He stated that the examiner then sought the assistance of another individual who informed the Veteran that if the Veteran did not answer the questions posed, his claim might be denied.  The Veteran further testified that the second individual had been unprofessional (and apparently had attempted to intimidate the Veteran).  It was requested that the Veteran be afforded another VA psychiatric examination at another VA facility.  

In this regard, the Veteran is cautioned that he may not simply pick and choose which questions he may answer during a VA examination; nor may he simply choose to provide only limited information in response to questioning.  Rather, his full and complete cooperation is required.  His failure to cooperate may result in the denial of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and ask that he clarify, as well as he can, when in 1979 he was on a ship that was engulfed in a storm, to include the name of the ship.  

Then, if he provides sufficient information, the appropriate steps should be taken to locate and obtain copies of all pertinent records.  

2.  Schedule the Veteran for a psychiatric examination with regard to his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in order to determine the current nature and etiology of any current acquired psychiatric disorder.

If possible, arrange to have the Veteran examined at a facility other than one in White River Junction, Vermont.  

The claims file, including a copy of this REMAND, must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an inservice stressor or is proximately due to or chronically worsened by the result of his past VA eye surgery.  

In this regard, the examiner should consider the Veteran's testimony regarding his experience as being credible.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service or to is proximately due to or chronically worsened by his service-connected eye disorder. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

